DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 17/183,810 filed on February 24, 2021 in which claims 1-3 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weast John et al. (KR 20160003239 A).
In regard to claim 1, Weast John et al. discloses a computer-implemented method, in a data processing system comprising a processor and a memory coupled to the processor (see page 31 last paragraph), for controlling an internal air-quality of a vehicle, the method comprising:
configuring a control policy that controls the internal air-quality of the vehicle (see at least page 23 last paragraph-page 24 first paragraph); and
performing an action dictated by the control policy according to a window status of the vehicle (see at least page 25 2nd paragraph, page 28 last paragraph, page 29 1st paragraph and page 31 2nd-4th paragraph).
As to claims 2-3, they recite substantially the same limitations as claim 1   As such, claims 2 and 3 are rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

5.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weast et al. (US 2015/0032266).
In regard to claim 1, Weast et al. discloses a computer-implemented method, in a data processing system comprising a processor (510 in Fig. 5) and a memory (530 in Fig. 5) coupled to the processor, for controlling an internal air-quality of a vehicle (using a control logic in Fig. 5), the method comprising:
configuring a control policy that controls the internal air-quality of the vehicle (see at least [0011], [0022], [0023] and Figs. 1-6); and
performing an action dictated by the control policy according to a window status of the vehicle (see at least [0011], [0022], [0023] and Figs. 1-6).
As to claims 2-3, they recite substantially the same limitations as claim 1   As such, claims 2 and 3 are rejected for substantially the same reasons given for claim 1 above and are incorporated herein.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference WO 2014/089785A1 discloses a vehicle air conditioner device capable of simultaneously displaying air quality inside and outside the vehicle. The reference CN 106274381 discloses system and method for purifying interior air of vehicle.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661